Title: From Thomas Jefferson to James Madison, 6 November 1823
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Nov. 6. 23.
The belief is so universal that the ensuing legislature will dispose in some way of the University debt, & liberate our funds, as that we ought to save what time we can by provisional preparations. we have all, I believe, agreed that an Agent to Gr. Britain will be necessary to procure Professors; & I have heretofore mentioned to you that mr Cabell was disposed to undertake the business. but the inclosed letter informs me he must decline it. we ought then to lose no time in having a substitute ready to be proposed to our colleagues at the next meeting. whom shall we appoint? no one occurs to me so competent as F. Gilmer. yet certainly he would not displace himself at the bar for this occasional mission. our Professor of law must be a native, and you seemed to think with me that no fitter one than him could be found for that chair. the offer of this with the mission would probably be accepted. if you would approve of him for both offices, I could venture to say to him that I have no doubt our Colleagues will concur with us, and ask from him as prompt a decision as he can give; requiring that the proposition & answer shall be inviolably secret, but to us three, as well out of respect to our  colleagues, as to prevent the cabals & plots which might attack & mar it. what might I say to him hypothetically as to salary? for altho’ we have talked of 2000. Dollars we have not fixed it. shall I say that we believe that our colleagues as well as ourselves contemplate that sum? what allowance for the mission? shall we propose to him his choice 1. to let his salary begin on the day of his departure? or, 2. a fixed sum of 1. or 2000. Dollars for the trip? or his expences, to be governed by his discretion? all however to be finally submitted to our board. or would you prefer offering one of these singly, or anything else?—Your opinion and mine on Canning’s proposition, I have no doubt have been mainly the same. I inclose you my answer to the President, which you will be so good as to return with mr Cabell’s. pray subjoin to your answer the state and prospect of mr Crawford’s health. 21. bleedings & a course of mercury give me, when the present danger is over, serious apprehensions for the future. ever and affectionately your’sTh: Jefferson